         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 TANISIA N. BAKER, a resident of Georgia         No.


                       Plaintiff,                ECF Case
         v.
 CARL WEBER, a resident of New York,
 individually and as officer of URBAN
                                                 COMPLAINT
 BOOKS, LLC, URBAN BOOKS MEDIA,
 LLC and KENSINGTON PUBLISHING                    JURY TRIAL DEMANDED
 CORPORATION, URBAN BOOKS, LLC,
 d/b/a URBAN AUDIOBOOKS, a New York
 limited liability company, URBAN BOOKS
 MEDIA, LLC, a New York limited liability
 company; KENSINGTON PUBLISHING
 CORPORATION a New York corporation,
 VICKIE STRINGER, individually and as an
 officer of VICKIE STRINGER
 PUBLISHING LLC d/b/a TRIPLE CROWN
 PUBLICATIONS, VICKIE STRINGER
 AGENCY LLC d/b/a TRIPLE CROWN
 PUBLICATIONS, VICKIE STRINGER
 PUBLISHING LLC d/b/a TRIPLE CROWN
 PUBLICATIONS and VICKIE STRINGER
 AGENCY LLC d/b/a TRIPLE CROWN
 PUBLICATIONS.
                     Defendants.




       Plaintiff Tanisa N. Baker, by and through her undersigned attorneys, Chinta Perdomo

Berks & Fratangelo LLP, for her complaint against Defendants Vickie Stringer, Vickie Stringer

Publishing, LLC d/b/a Triple Crown Publications and Vickie Stringer Agency, LLC d/b/a Triple

Crown Publications, Carl Weber, Urban Books LLC d/b/a Urban Audio Books, Urban Books
            Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 2 of 26



Media LLC and Kensington Publishing Corporation, alleges as follows, based on her personal

knowledge and upon information and belief:

                                  NATURE OF THE ACTION


       1.       This action is for copyright infringement and to recover unpaid royalties arising

from Defendants’ years-long exploitation of Plaintiff Tanisia N. Baker (“T.N. Baker,” “Ms.

Baker” or “Author”) original work of authorship without payment of royalties due and owing to

Ms. Baker. As a result of Defendants’ copyright infringement and tortious actions, Plaintiff also

seeks a declaratory judgment that she is the sole and exclusive owner of the copyrights into her

widely successful books entitled “Sheisty” and “Still Sheisty” (the “Works”) since at least

October 10, 2011. Additionally, Plaintiff is seeking an accounting of Defendants’ profits arising

from their unauthorized commercial exploitation of the Works, including any derivative works,

and in the alternative, monetary damages against Defendants for their failure to pay royalties to

Ms. Baker as well as monetary damages arising from the hardship suffered by Ms. Baker

resulting from Defendants’ failure to pay said royalties when due and damages for fraud and

conspiracy to commit fraud against the individual Defendants Vickie Stringer and Carl Weber.

Defendants have reaped the benefits of Ms. Baker’s Works for several years and consequently

have been unjustly enriched at Plaintiff’s expense.




                                          THE PARTIES


       2.       Plaintiff, Tanisia N. Baker, is an individual residing in the State of Georgia. She is

the well-known author of the books “Sheisty”, “Still Sheisty”, “Dice” and “Cream” written under

the pen name “T.N. Baker.”



                                                  2
            Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 3 of 26



       3.       Upon in formation and belief, Defendant Carl Weber (“Weber”) is an individual

residing in the State of New York and is a majority owner and managing member of Defendants

Urban Books, LLC, and Urban Books Media, LLC. Weber is a well-known author and publisher

in the “Urban fiction” genre.

       4.       Upon information and belief, Defendant Urban Books, LLC (“Urban Books”) is a

New York limited liability company also doing business as “Urban Audiobooks” with its

principal place of business in New York. Urban Books is a book publisher and distributor. See

Exhibit “1” to Perdomo Declaration.

       5.       Upon information and belief, Defendant Urban Books Media, LLC (“Urban

Media”) is a New York limited liability company with its principal place of business in New

York. Upon information and belief, Urban Media is a film and television production company.

See Exhibit “2” to Perdomo Declaration.

       6.       Upon information and belief, Defendant Kensington Publishing Corporation

(“Kensington”) is a New York limited liability company with its principal place of business in

New York county, New York. See Exhibit “3” to Perdomo Declaration.

       7.       Upon information and belief, Urban Books, Urban Media and Kensington are

alter egos of Weber and of one another. Upon information and belief, Carl Weber owns and

controls these companies which do not have a distinct physical office space and are used

interchangeably in dealings with third parties.

       8.       Vickie Stringer is an individual residing at 3124 Genevieve Drive, Columbus,

Ohio 43219. Stringer is an officer and beneficial owner of Vickie Stringer Publishing, LLC,

Vickie Stringer Agency, LLC as well as the now dissolved non-party entities, Triple Crown

Publications, LLC and Triple Crown Productions, LLC.




                                                  3
            Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 4 of 26



       9.       Vickie Stringer Publishing, LLC is a limited liability company organized under

the laws of the State of Ohio with registered address located at P.O. Box 6888, Columbus Ohio

43205. See Exhibit “4” to Perdomo’s Declaration.

       10.      Vickie Stringer Agency, LLC is a limited liability company organized under the

laws of the State of Ohio with registered address located at P.O. Box 6888, Columbus Ohio

43205. Exhibit “5” to Perdomo’s Declaration.

       11.      Non-party Triple Crown Publications, LLC, was an Ohio limited liability

company with registered address at P.O. B 247378 COLUMBUS, OH 43224-7378 and 3124

GENEVIEVE DR COLUMBUS, OH 43219-3087 and 2184 CITYGATE DR COLUMBUS, OH

4321. This company was dissolved on June14, 2010. See Exhibit “6” to Perdomo’s

Declaration.

       12.      Non- party Triple Crown Productions, LLC was a Nevada limited liability

company with registered addresses at 5795 S. SANDHILL ROAD, Suite F, Las Vegas, Nevada

89120-2558. This company was dissolved on June 30th 2012. See Exhibit “7” to Perdomo’s

Declaration.

       13.      Defendants Vickie Stringer Publishing LLC, Vickie Stringer Agency LLC and

non-parties Triple Crown Productions, LLC and Triple Crown Publications are hereinafter

referenced to as the “Triple Crown” entities, which upon information and belief are alter egos to

each other and to Stringer as they do not have distinct purpose or existence, share same officers

and addresses, are used by Stringer interchangeably in their dealings with third parties to, among

others, perpetrate fraud against Plaintiff.

       14.      As early as October 2011, Vickie Stringer admitted transferring and assigning

“rights and privileges” amongst her companies but that she was still operating under her business

license in Ohio and upon information and belief, using the entities for her personal benefit. In the


                                                 4
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 5 of 26



same letter notice to her authors, Stringer ensures that notwithstanding the dissolution of Triple

Crown Publishing, LLC she and her entities will continue to do business as “Triple Crown.”



                                JURISDICTION AND VENUE


       15.     This court has federal question jurisdiction over this action under 28 U.S.C.

§§1331 and 1338.

       16.     This Court also has diversity jurisdiction over this action under 28 U.S.C. §1332

because there is complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy exceeds $75,000 (seventy-five thousand dollars).

       17.     This Court has supplementary jurisdiction over all claims arising under state law

under 28 U.S.C. § 1367(a).

       18.     For declaratory counts, this Court has jurisdiction under 28 U.S.C. §§2201-02.

       19.     Upon information and belief, venue is proper in this district under 28 U.S.C.

§1391 because some of the Defendants reside in this district under the statutory definitions and

has personal jurisdiction over the out of state defendants under NY CPLR § 302(a).




                                    BACKGROUND FACTS
              The Publishing Agreement with Triple Crown Publications LLC

       20.     Tanisia N. Baker is the author of the books “Sheisty”, “Still Sheisty” (the

“Works”) bearing Copyright Registration Numbers TXu001142798/2003-0819) and

TXu001200086/2004-09-08) respectively. See Exhibit 8 and 8-A to Perdomo’s Declaration.

       21.     On November 1st 2003, Plaintiff Tanisia N. Baker entered into a literary rights

publishing agreement (the “Publishing Agreement”) with Triple Crown Publications, LLC, a


                                                 5
           Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 6 of 26



limited liability company registered in the state of Ohio, owned and managed by Vickie Stringer

(“Stringer”). See Exhibit “1” to Baker Declaration, Publishing Agreement dated November

1, 2003.

       22.     Pursuant to the terms of the Publishing Agreement, Plaintiff assigned to Triple

Crown Publications, LLC all rights and privileges into the Works, including the right to

commercially exploit the Works by sale or license as long percentage of the net sales were

divided equally between Author and publisher. Id.

       23.     In consideration for the grant of rights to the publisher, Triple Crown

Publications, LLC agreed to pay Ms. Baker royalties as follows:

       “Based upon the net retail sales less a reasonable reserve for returns and minus any
       advance monies, Publisher shall pay the following royalty to Autor upon the regular
       hardcover and paperback editions(s) sold in the territories set forth above in Paragraph 1:
       ten percent (10%) of the retail price.”


       24.     Pursuant to ¶ 5 of the Publishing Agreement, the publisher, Triple Crown

Publications, LLC agreed to pay royalties to be computed as of June 30th and December 31st of

each year and furnish royalty statements within one hundred twenty (120) days of such

respective dates and pay royalties.

       25.     Triple Crown Publications, LLC paid royalties and submitted statements to Ms.

Baker until the last quarter of 2009. See Exhibit “2” to Baker’s Declaration, 1099 for tax

year 2009. In multiple instances the royalty statements had verifiable inaccuracies which

Plaintiff brought to her publisher’s attention.

       26.     The last royalty statement and check that Ms. Baker received from Triple Crown

Publications, LLC was for the year 2009. Despite the Author’s multiple letters, emails and

phone requests to her publisher, neither Triple Crown Publications, LLC or any of the Triple

Crown entities resumed payment of royalties due to Plaintiff under the Publishing Agreement.

                                                  6
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 7 of 26



        27.     Under the terms of the Publishing Agreement, Plaintiff reserved the right to notice

the termination of the Agreement by submitting a Notice of Termination if the publisher

experienced any financial hardship including liquidation of assets. See Exhibit “1” to Baker’s

Declaration, ¶ 26.

                                 Dissolution of the Triple Crown Entities

        28.     Ms. Baker is one of many authors that have been deprived of their royalties and

financially harmed by Stringer and the Triple Crown entities for failing to pay royalties, account

for the sales of author’s works and accurately reporting book sales to the Internal Revenue

Service (“IRS”). See Exhibit “3” to Baker’s Declaration.

        29.     The Triple Crown entities and Ms. Stringer had several civil actions filed by

authors against them as well as audits from the IRS. Plaintiff herself was the subject of an IRS

investigation triggered by Stringer and her Companies for failing to properly account for the

royalties paid to Ms. Baker.

        30.     Plaintiff had to explain to the IRS how Stringer used her Companies to inflate

author royalty statements to evade taxes and transfer the liabilities to Ms. Baker who in fact,

never received payment for the amounts reflected in the fraudulent royalty statements.     The IRS

investigation triggered by the fraudulent statements issued by the Triple Crown entities is one of

many financial hardships Plaintiff has endured in the last decade for signing the Publishing

Agreement and assigning the rights on her Works to a publisher she believed in good faith was

going to act in her best interest.

        31.     On or about June 14, 2010 facing serious financial issues, including failing to pay

multiple tax liabilities, Ms. Stringer dissolved Triple Crown Publications, LLC.

        32.     Meanwhile, unbeknownst to Plaintiff, on May 11, 2009, Triple Crown

Publications, LLC assigned the Works to Vickie Stringer Publishing, LLC as evidenced by the


                                                 7
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 8 of 26



only assignment of the Works registered with the U.S. Copyright Office. See Exhibit “8” to

Perdomo Declaration.

                Plaintiff’s Notice of Termination of her Publishing Agreement

       33.     In 2011, Ms. Baker learned through fellow authors that Triple Crown

Publications, LLC had been dissolved and pursuant to the provisions of paragraph 26 of the

Publishing Agreement, on October 10, 2011 Ms. Baker sent a notice of termination to her

publisher and requested the reversion of her rights into the Works. See Exhibit “4” to Baker’s

Declaration, Letter of Termination.

       34.     Notwithstanding Ms. Baker termination letter, on October 19, 2011 Ms. Stringer

sent a response to Triple Crown Publications, LLC authors, including Plaintiff T.N. Baker

assuring them that Triple Crown Publications LLC was not bankrupt and has not ceased

operations business, but that the business was rather restructuring and the rights under the

publishing agreement were not reverting back to the authors but instead were assigned to Vickie

Stringer Publishing LLC and/or Triple Crown Productions, LLC. The same notice also clearly

stated that the business will resume sending royalty statements to the authors in 2012. See

Exhibit “5” to Baker’s Declaration.

                      The Licensing Agreement with the Weber Entities

       35.     However, regardless of the earlier assignment to Vickie Stringer Publishing, LLC,

on October 20, 2014, Triple Crown Productions LLC, an entity without any legal rights in the

Works, executed a Licensing Agreement with Urban Books LLC and Kensington Publishing

Corp (the “Weber Entities”) purportedly licensing the distribution rights on the Works to these

entities, which are beneficially owned by Defendant Carl Weber. See Exhibit “8” to Baker’s

Declaration, Licensing Agreement.


                                                 8
           Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 9 of 26



        36.      By executing the Licensing Agreement, the parties submitted themselves to the

jurisdiction of the state of New York. Id. at ¶11.

        37.      Upon information and belief, at the time Carl Weber executed the Licensing

Agreement on behalf the Weber Entities, he knew that Defendant Vickie Stringer and the Triple

Crown Entities were in financial distress. Under these circumstances, Weber closed a bargain

deal: a blanket license for at least 15 books in exchange for a $40,000.00 advance.

        38.      On December 14, 2014, Ms. Stringer informed Plaintiff that under the terms of

her Publishing Agreement with Triple Crown Publications LLC, her novels were selected to be

published by Carl Weber and that the author was to receive 10% of the royalties beginning

March 2015. See Exhibit “6” to Baker’s Declaration.

        39.      Defendant Stringer wrote the December 14, 2014 email to Plaintiff following

Plaintiff’s notice of termination and knowing that Triple Crown Publications, LLC had been

dissolved in 2010 and no longer held the rights to Plaintiff’s Works. Stringer also knew that the

books embodying the Works were out of print and thus, pursuant to the Publishing Agreement,

the rights on the Works had already reverted back to Plaintiff. Notwithstanding these facts,

Stringer wrote the December 14, 2014 email to Plaintiff in an attempt to legitimize her fraudulent

conveyance to Weber, Urban Books and Kensington and get Plaintiff off her back by promising

her royalties would come from a third party (Weber/Urban Books/Kensington).

                               Defendant Carl Weber’s Knowledge

        40.      Relying on Stringer’s representations, Plaintiff reached out to Weber on several

instances but those efforts did not lead to a response. See Baker’s Declaration. Plaintiff did not

have the financial resources to hire expert counsel and did not know that Weber was acting

illegally. Id.



                                                  9
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 10 of 26



       41.     Desperate and in extreme financial distress, Plaintiff sent Weber a Facebook

messages on December 16, 2014 and December 25, 2014 requesting a conversation to discuss

her title and royalties. Exhibit “7” to Baker’s Declaration, Facebook messages.

       42.     Weber simply ignored Plaintiff and never reached out to her to discuss the

Licensing Agreement despite having knowledge of Ms. Baker rights on the Works.

       43.     On March 25, 2015, Defendant Weber received formal notice from Toy Styles

regarding the fact that the Triple Crown Entities had been dissolved years ago and that as a result,

the copyrights in her works “A Hustler’s Son”, “Black and Ugly” and “Street Love” had in fact

reverted to Ms. Styles.

       44.     On March 31, 2015, knowing that the Triple Crown Entities had been dissolved

years ago, Defendant Urban Books published “Sheisty” in paperback, as an audiobook and in

Kindle Edition (ISBN-13:978-1622869282), on November 24, 2015 Sheisty was republished by

Urban Books (ISBN-13:9781622869558). Ms. Baker’s “Still Sheisty” novel was published by

Urban Books/Kensington on December 29, 2015 (ISBN-13:978-1622869718) and reprinted by

Kensington Publications Corporation on October 30th, 2017 (ISBN-13: 9781622865925).

       45.     From December 2014 to date, Plaintiff has not received compensation from any

of the Defendants notwithstanding the fact that Plaintiff’s Works have been exclusively

published and distributed by Urban Books, Urban Media and Kensington as a result of a

Licensing Agreement subscribed after Plaintiff had noticed the termination of her Publishing

Agreement and that was entered into by a company that did not hold the rights on the Works.

       46.     On September 6, 2018, after years of struggling with debt and the financial

hardship primarily caused by Defendants failure to pay Plaintiff royalties arising from the

commercial exploitation of her Works, Plaintiff sought the advice of counsel and sent a demand

letter to Defendants seeking to enforce Plaintiff’s rights in her novels “Sheisty” and “Still

                                                 10
           Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 11 of 26



Sheisty” and inviting Defendants Weber, Urban Books and Kensington to explore an amicable

resolution since Defendants had been selling Plaintiff’s Works without authorization for years

while failing to share any portion of the sales income in connection to said Works with Plaintiff.

See Exhibit 10 to Perdomo’s Declaration.

       47.     As a result of the Plaintiff’s demand, Weber reached out to Plaintiff counsel and

confirmed over a telephone conversation that neither Weber nor any of the Weber Entities ever

paid Plaintiff royalties on her Works and admitted he was in fact “holding” royalties for the

benefit of the Triple Crown Entities. See Perdomo’s Declaration.

       48.     Instead of making a proposal or explore options to compensate Ms. Baker on

October 3, 2018, Mr. Weber provided Ms. Perdomo with a copy of the Licensing Agreement

executed between Triple Crown Publications, LLC as licensor, and Urban Books and Kensington

Publishing Corp. as licensees. Exhibit 11 to Perdomo’s Declaration.

       49.     Thereafter, in a second and final attempt to resolve this matter out of court, on

September 18, 2018, Ms. Perdomo sent another letter to Mr. Weber which he also failed to formally

address.    See Exhibit “12” to Perdomo Declaration.

       50.     Upon information and belief, Defendant Weber knew as early as March 2015 that

his entities, Urban Books, Urban Media and Kensington did not have the rights to commercially

exploit Plaintiff’s Works because at the time the Licensing Agreement was signed by Urban

Books/Kensington, the licensor, Triple Crown Productions, LLC did not have authority to license

Ms. Baker Works for the following reasons: (i) The Publishing Agreement between the Author

and Triple Crown Publications, LLC had been terminated 3 years before the Licensing Agreement

was executed, (ii) Triple Crown Productions, LLC was dissolved back in 2012 so the entity did

not exist at the time the Licensing Agreement was executed; (iii) the Works had been out of print




                                                11
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 12 of 26



years before the Licensing Agreement was executed and thus, the rights had already reverted back

to the Plaintiff.

        51.     Weber knew that because Urban Books/Kensington did not have authority to

distribute the Works, continuing with the distribution of the Works was in fact infringing on

Plaintiff’s copyrights on the Works.

        52.     Additionally, Weber knew that Ms. Baker was unaware of the terms of the

Licensing Agreement and thus, the fact that the defunct Triple Crown Entities appeared as the

licensors and that she had reached out to him multiple times. Yet, Weber chose to ignore Plaintiff

and publish and republish her books without providing her with a single statement or compensation

for the exploitation of her Works.

                    Proceedings Before the American Arbitration Association

        53.     On December 11, 2018 after unsuccessful attempts for a potential out of court

resolution of this matter, Plaintiff filed a demand with the American Arbitration Association

against the Triple Crown entities seeking to obtain, inter alia, a declaratory judgment declaring

Ms. Baker’s agreement with Triple Crown Publications terminated and the rights over the Works

reverted to the author and for monetary damages on various claims (the “AAA Proceedings”). See

Exhibit “13” to Perdomo Declaration.

        54.     On or about December 28, 2019 Ms. Stringer appeared in the AAA Proceedings on

behalf of Triple Crown Publications, LLC, Triple Crown Productions, LLC, Vickie Stringer

Publishing and Vickie Stringer Agency and waived the entities’ right to arbitrate by claiming that

the arbitration clause of the Publishing Agreement was inapplicable as Triple Crown Productions

LLC was dissolved in 2010 and admitting that based on the “out of print and out of business clause”

in the Publishing Agreement, the copyrights over “Sheisty” and “Still Sheisty” had reverted to Ms.

Baker. Exhibit 14 and Exhibit 15 to Perdomo Declaration.

                                                12
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 13 of 26



        55.     In addition, Ms. Stringer also contended that she personally was not a party to any

arbitration agreement and in any event, she could not be held liable as she filed for bankruptcy

with the United States Bankruptcy Court of the Southern District of Ohio on March 23, 2017 2:17-

bk-51730. See Exhibit 15 to Perdomo Declaration.

        56.     Stringer, however, failed to mention that Ms. Baker was not a listed debtor in her

personal bankruptcy case and that her debt to Ms. Baker was not and could not have been

discharged.

        57.     On January 10, 2019 based on Ms. Stringer’s statements the American Arbitration

Association decided not to administer an arbitration. See Exhibit 16 to Perdomo Declaration.

        58.     Therefore, Plaintiff only option is to pursue her claims in Federal Court.



                                  FIRST CAUSE OF ACTION
                           Declaratory Judgment (28 U.S.C. §§ 2201-02)
                                     (Against All Defendants)

        59.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 58

as if fully set forth herein.

        60.     It is undisputed that on November 1st, 2003 Plaintiff Tanisia N. Baker assigned her

rights in the novels “Sheisty” and “Still Sheisty” by executing a Publishing Agreement with Triple

Crown Publications, LLC in exchange for royalties arising from the commercial exploitation of

the Works.

        61.     It is undisputed that on or about June 19, 2010 Triple Crown Publications, LLC was

dissolved. See Exhibit.

        62.     On October 11, 2011 Plaintiff Tanisia N. Baker exercised her right to terminate the

Publishing Agreement and the reversion of the copyrights in the Works.




                                                 13
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 14 of 26



       63.      While ignoring Ms. Baker’s Termination Notice, on October 19, 2011 Stringer sent

Plaintiff a correspondence on behalf of Triple Crown Publications confirming that Triple Crown

Publications had assigned the rights on the Works to Vickie Stringer Publishing but that the

assignment had not reverted the rights in the contract or changed the contract in any way. Ms.

Stringer also explained that Triple Crown Publication had dissolved as an Ohio based entity but

that she and her entities would continue to do business as “Triple Crown Publications.”

       64.     It is undisputed that on or about May 5, 2009 an assignment of the copyrights in

the Works was recorded in the chain of title of registration No. before the U.S. Copyright Office

from Triple Crown Publications, LLC to Vickie Stringer Publishing as assignee.

       65.     On January 2, 2019 in an email addressed to Plaintiffs’ counsel and the American

Arbitration Association, Defendant Vickie Stringer admitted that the rights on the copyright

reverted to Plaintiff as early as the date of dissolution of Triple Crown Publications, LLC and

stated that Publishing Agreement had both an “out of business and out of print clause both reverting

rights back to your client to move on with her endeavors.”

       66.     Notwithstanding Stringer’s admission on January 2, 2019, back in October 2014

she caused Triple Crown Productions d/b/a/ Triple Crown Publications (both dissolved entities at

this time) to execute a Licensing Agreement with Carl Weber, Urban Books/ Kensington as

licensees (the “Licensing Agreement”) in connection to Plaintiffs Works, the same Works she

know admits had reverted back to Plaintiff years before the license was executed.

       67.     Triple Crown Productions, LLC did not have authority to license Ms. Baker Works

for the following reasons: (i) The Publishing Agreement between the Author and Triple Crown

Publications, LLC had been terminated 3 years before the Licensing Agreement was executed,

(ii) Triple Crown Productions, LLC was dissolved back in 2012 so the entity did not exist at the




                                                14
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 15 of 26



time the Licensing Agreement was executed; (iii) the Works had been out of print years before the

Licensing Agreement was executed and thus, the rights had already reverted back to the Plaintiff.

    WHEREFORE, Based on the foregoing undisputed facts, Plaintiff respectfully requests that
this Court declares:
    (1) That the Publishing Agreement between Plaintiff and Triple Crown Publications LLC has
        been terminated effective October 11, 2011;
    (2) That Plaintiff is the sole and exclusive owner of the copyrights in the Works;
    (3) That the Licensing Agreement between Triple Crown Productions, LLC and Defendants
        Urban Books, LLC and Kensington Publications, Inc is void ab initio;
    (4) That Defendants Carl Weber, Urban Books, LLC, Urban Books Media, LLC and
        Kensington Publications, Inc do not have the rights to publish Plaintiff’s work;
    (5) Grant such other and further relief as it deems appropriate.


                             SECOND CAUSE OF ACTION
                                 Copyright Infringement
       (Against Defendants Carl Weber, Urban Books, Urban Media and Kensington)

        68.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 67

as if fully set forth herein.

        69.     Plaintiff is the author of the Works “Sheisty” and “Still Sheisty” which are duly

registered copyrights before the U.S. Copyright Office. See Exhibit 8 and Exhibit 8-A to

Perdomo’s Declaration.

        70.     Plaintiff assigned her copyrights into the Works to Triple Crown Publications, LLC

in 2003 by executing a Publishing Agreement which was later terminated in October 2011.

        71.     Defendant Vickie Stringer, a principal and owner of non-party Triple Crown

Publications, LLC admitted that said entity was dissolved in 2011 and that the Publishing

Agreement was terminated and as a result of the “out of print and out of business clause” in the

Publishing Agreement, Plaintiff’s copyrights into the Works had reverted to Plaintiff. See Exhibit

14 and Exhibit 15 to Perdomo’s Declaration.




                                                 15
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 16 of 26



       72.     Defendant Weber knew at least as early as March 25, 2015 that the Licensing

Agreement he obtained from the Triple Crown Entities involving 15 books, including Plaintiff’s

Work was invalid.

       73.     Defendant Weber knew, inter alia, through the formal notices and federal

complaint of Toy Styles, another author that had publishing agreement identical to the one that

Plaintiff signed with Triple Crown Publications, about the dissolution of the Triple Crown Entities

as well as the unethical and fraudulent practices that Stringer used to rip off many author including

Ms. Styles herself.

       74.     On March 25, 2015, Defendant Weber received formal notice from Toy Styles

regarding the fact that the Triple Crown Entities had been dissolved years ago and that as a result,

the copyrights in her works “A Hustler’s Son”, “Black and Ugly” and “Street Love” had in fact

reverted to Ms. Styles.

       75.     As a result of Ms. Styles notice, Weber refrained from publishing her novels which

had been included as part of the “bargain” licensing deal Weber obtained from a financial

distressed Stringer. See Exhibit “8” to Baker Declaration, Licensing Agreement.

       76.     Notwithstanding Toy Style’s formal notice on March 25, 2015, and knowing that

the remaining titles (including Plaintiff’s Works) were improperly conveyed to the Weber entities,

on March 31, 2015 Urban Books published the novel “Sheisty” in paperback, Audio and Kindle

Edition (ISBN-13:978-1622869282), republished the novel on November 24, 2015 (ISBN-

13:9781622869558) and published the novel “Still Sheisty” (Urban Books/Kensington) on

December 29, 2015 (ISBN-13:978-1622869718). “Still Sheisty” was reprinted by Kensington

Publications Corporation, among others, on October 30, 2017 (ISBN-13: 9781622865925).

       77.     Upon information and belief, Weber willfully assumed the risk of potential

copyright infringement actions from authors such as Plaintiff when he published Plaintiff’s Works


                                                 16
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 17 of 26



only six (6) days after receiving written notice that the Triple Crown entities had dissolved years

ago.

       78.     On or about October 2014, Triple Crown Productions d/b/a Triple Crown

Publications did not hold the publishing rights on Plaintiff’s Work and thus, could not have been

legally capable to license the Works to Carl Weber and his entities back in 2014.

       79.     Notwithstanding the fact that Plaintiff sent a Termination Notice to Defendant

Stringer in connection to her Publishing Agreement, Stringer used fraudulent tactics to ensure

Plaintiff that her Notice of Termination was not sufficient to terminate the Publishing Agreement

and revert her copyrights in the Works because the copyright had been previously assigned to

another of her entities Vickie Stringer Publishing, LLC.

       80.     For example, in an email correspondence dated 2014, Ms. Stringer explains the

Licensing Agreement between the Triple Crown Entities and Weber and his entities as if the

license was in fact a legitimate conveyance of Plaintiff’s works and encouraging Ms. Baker to seek

royalties from Weber and his entities.

       81.     In fact, unbeknownst to Plaintiff, the Licensing Agreement between the Triple

Crown Entities and the Weber Entities lacked the required legal basis to be a valid conveyance.

       82.     Based on Stringer misrepresentations to Plaintiff regarding the true ownership of

the copyright in the Works, Plaintiff learned for the first time in September 2018 after reviewing

for the first time a copy of the Licensing Agreement, that Carl Weber and his entities did not have

the right to publish her Works and were in fact infringing on her copyrights.

       83.     Broke and defeated, Plaintiff contacted Weber to discuss the terms of what she

thought was an opportunity to finally obtain payment of royalties arising from her Works.

Knowing about the situation from Ms. Styles and trying to avoid losing more works under the

Licensing Agreement, Mr. Weber intentionally, turned a blind eye and chose not to answer to Ms.


                                                17
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 18 of 26



Baker. Weber also knew that unlike Ms. Styles, Plaintiff could not afford filing an action and hiring

expert counsel to assert her claims.

        84.      Yet, Defendant Weber purchased an exclusive license for the Works form Stringer

and exploited the Works for years without sending Plaintiff a single royalty statement or check.

        85.     As Defendants Urban Books LLC, Carl Weber, Kensington, commercially

exploited Plaintiff’s Works and received the financial benefits from the Works by willfully

publishing and selling the Works without Plaintiff’s authorization and with knowledge of

Plaintiff’s rights in said Works, Defendants Weber, Urban Books, Urban Media and Kensington

have infringed upon Plaintiff’s copyrights on her Works of authorship.

WHEREFORE, Plaintiff respectfully requests that this Court:
    (1) Awards Plaintiff monetary damages, attorneys’ fees and cost for Defendants willful Carl
        Weber, Urban Books, Urban Media and Kensington copyright infringement in an amount
        to be determined at trial but not less than $500,000.00;
    (2) Grant such other and further relief as it deems appropriate.


                                  THIRD CAUSE OF ACTION
                                              Fraud
                                (Against Defendant Vickie Stringer)

        86.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 85

as if fully set forth herein.

        87.     On November 1st, 2003 Plaintiff Tanisia N. Baker assigned her rights in the novels

“Sheisty” and “Still Sheisty” to Triple Crown Publications, LLC in exchange for royalties from

the exploitation of the Works. In 2010 Triple Crown Publications was dissolved.

        88.     On October 11, 2011 Plaintiff Tanisia N. Baker exercised her right to under the

agreement to terminate the agreement and have her rights in the Works reverted back to her.

        89.     On October 19, 2011 Defendant Vickie Stringer, on behalf of the publisher,

informed Plaintiff that her rights could not be reverted under the terms of the Publishing

                                                 18
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 19 of 26



Agreement because they were assigned prior to Triple Crown Publications dissolution to either

Triple Crown Productions or Vickie Stringer Publishing LLC, which were continuing the business

of Triple Crown Publications. Ms. Stringer intentionally made the statements knowing them to be

false. The statements were made with the knowledge that Plaintiff would rely on them to her

detriment and Plaintiff actually relied on said statements in her detriment. Because of her reliance

on Ms. Stringer’s false statements, Ms. Baker suffered damages by not seeking exploitation of her

Works and by not receiving royalties duly owned to her from their exploitation.

       90.     Moreover, on December 12, 2014 Ms. Stringer fraudulently misrepresented to Ms.

Baker that the Publishing Agreement that she had with the dissolved Triple Crown Publications

was not terminated, and that she was actually acting under it, and its terms were going to apply in

a license that the Stringer entities singed for the works with Weber and his entities. Ms. Stringer

made the statements with the knowledge that they were false.

       91.     When Stringer made these statements to Plaintiff Stringer knew that the statements

were false and that Plaintiff would rely on them in her detriment.

       92.     Plaintiff actually relied on Stringer’s misrepresentations to her detriment and did

not pursue claims for copyright infringement against any of the Defendants while Defendants

exploited Plaintiff’s Works for years without paying her a single dollar and depriving her of her

right to freely sell, distribute and/or license her Works.

WHEREFORE, Plaintiff respectfully requests that this Court:
   (1) Enter a judgment against Defendant, Vickie Stringer personally and as an officer of the
       Stringer entities for fraud in the amount to be determined at trial but not less than
       $500,000.00; and
   (2) Grant such other and further relief as it deems appropriate.




                                                  19
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 20 of 26




                                  FOURTH CAUSE OF ACTION
                                 Civil Conspiracy to Commit Fraud
          (against Carl Weber, Urban Books, LLC, Urban Books Media, LLC, Kensington
             Publishing Corporation, Vickie Stringer Agency, LLC and Vickie Stringer
                                        Publishing LLC)


        93.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 92

as if fully set forth herein.

        94.     Under New York law [t]”he allegation of conspiracy carries no greater burden, but

also no less, than to assert adequately common action for a common purpose by common

agreement or understanding among a group, from which common responsibility derives.

Therefore, under New York law, [i]n order to properly plead a cause of action to recover damages

for civil conspiracy, the plaintiff must allege a cognizable tort, coupled with an agreement between

the conspirators regarding the tort, and an overt action in furtherance of the agreement.”

Blanco v. Polanco, 116 A.D.3d 892,897, 986 N.Y.S.2d 151 (1st Dept. 2014.)

        95.     Defendants Weber used his beneficially owned entities, Urban Books and

Kensington to enter into a Licensing Agreement with Vickie Stringer and her Triple Crown

Entities to defraud Plaintiff.

        96.     Upon information and belief, Defendants’ scheme entailed acquiring exclusive

licensing rights in connection to best seller titles at a discounted price. Upon information and

belief, Defendants agreed to the licensing deal while having knowledge that Stringer and her

entities were in financial distress.

        97.     Defendants Weber, Urban Books and Kensington knew or should have known that

Triple Crown Publications and Triple Crown Publishing have been dissolved and could not legally

license ant rights into the works subject to the Licensing Agreement.


                                                 20
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 21 of 26



        98.     Defendant Carl Weber purposely avoided any and all contact with Plaintiff despite

her multiple attempts in an effort to quietly reap the commercial benefits arising from her Works.

        99.     By entering into the Licensing Agreement and disregarding the aforementioned

facts, Weber and his entities aided and abetted Stringer’s fraud.

        100.    Weber through his entities intentionally acted in furtherance of Stringer’s fraud and

aforesaid conspiracy, published, republished and sold Plaintiff’s works and pocketed the proceeds.

        101.    As a proximate result of the conspiracy, Baker has suffered pecuniary damages in

the amount to be determined at trial but not less than $500,000.00, plus Plaintiff’s legal fees and

expenses.

        102.    In light their participation in the aforesaid conspiracy, Defendants, Carl Weber,

Urban Books, LLC, Urban Books Media, LLC, Kensington Publishing Corporation, Vickie

Stringer Agency, LLC and Vickie Stringer Publishing LLC are jointly and severally liable to

Plaintiff in the amount to be determined at trial but not less than $500,000.00, plus punitive

damages, legal fees and expenses.

        WHEREFORE, Plaintiff respectfully requests:

    (1) Grant Plaintiffs request for damages for civil conspiracy against Defendants, Carl Weber,
        Urban Books, LLC, Urban Books Media, LLC, Kensington Publishing Corporation,
        Vickie Stringer Agency, LLC and Vickie Stringer Publishing LLC, jointly and severally;
    (2) For punitive damages, legal fees and costs; and
    (3) Grant such other and further relief as it deems appropriate.


                                      FIFTH CAUSE OF ACTION
                                          Unjust Enrichment
                                        (Against all Defendants)

        103.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

102 as if fully set forth herein.




                                                 21
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 22 of 26



        104.    Defendants Vickie Stringer, Vickie Stringer Publishing, The Triple Crown

Publishing LLC., and Urban Books, LLC, Carl Weber and Kensington Publications, Inc. benefited

at the Plaintiff’s expense by selling Plaintiffs Works without providing her with any compensation.

        105.    Consequently, it would be against equity and good conscience to allow Defendant

to retain what the Plaintiff seeks to recover.

WHEREFORE, Plaintiff respectfully requests that this Court:
    (1) Award Plaintiff damages for Defendant’s unjust enrichment in the amount to be
        determined at trial but not less than $500,000.00; and

    (2) Grant such other and further relief as it deems appropriate.


                                     SIXTH CAUSE OF ACTION
                                          Breach of Contract
         (Plead in the alternative against Vickie Stringer Publishing LLC and Urban Books
                                     and Kensington Publications)

        106.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

105 as if fully set forth herein.

        107.    Plaintiff is the author of the Works “Sheisty” and “Still Sheisty”

        108.    On November 2004, Plaintiff signed a Publishing Agreement with Triple Crown

Publishing, LLC granting the rights to her Works.

        109.    From November 2004 until the last quarter of 2009, Plaintiff was receiving royalties

and statements from the Triple Crown Entities.

        110.    The Triple Crown Entities failed to pay Plaintiff royalties from December 2009 to

October 2011 when Plaintiff sent a Notice of Termination of the Publishing Agreement to

Defendants Stringer and the Triple Crown Entities.

        111.    Notwithstanding Plaintiff’s Termination Notice Defendant Stringer sent a letter on

October 19, 2011 ensuring Plaintiff that the Publishing Agreement was in full force and effect.


                                                 22
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 23 of 26



        112.    From October 2011 until the end of 2014 the Triple Crown Entities failed to pay

Plaintiff royalties on her Works even though based on Stringer’s October 19, 2011 communication

the Publishing Agreement continued despite Plaintiff’s Notice of Termination and royalties

payments were to resume in 2012.

        113.    On or about October 2014, Stringer and the Triple Crown Entities licensed

Plaintiff’s Works to Defendants Weber and the Weber Entities, Urban Books and Kensington

Publications.    Plaintiff received an advance payment in consideration of the license of

approximately $40,0000 but failed to also pay Plaintiff her share of the advance.

        114.    Plaintiff’s Works were commercially exploited for approximately 5 years under

Stringer and the Triple Crown Entities but during those 5 years Plaintiff never received

compensation and has not received any compensation to date.

WHEREFORE, Plaintiff respectfully requests that this Court:
    (1) Enter a judgment against Defendants, Vickie Stringer Publishing LLC, Urban Books,
        LLC, Kensington Publications, Inc. and Carl Weber for their breach of contract in the
        amount to be determined at trial but not less than $500,000.00; and
    (2) Grant such other and further relief as it deems appropriate.


                                    SEVENTH CAUSE OF ACTION
                                             Accounting
                                       (Against All Defendants)

        115.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

114 as if fully set forth herein.

        116.    Plaintiff’s Publishing Agreement granted Triple Crown the exclusive rights to

publish the novels “Sheisty” and “Still Sheisty” in exchange of payment of royalties in the amount

of 10% from the net sales of the works and exclusive right to sell or license the use of the Works

to third parties in exchange for 50% of the net proceeds of the sales or licenses.




                                                 23
         Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 24 of 26



       117.    Plaintiff terminated her Publishing agreement on October 10, 2011. Yet,

Defendants continued to commercially exploit Plaintiff’s Works claiming for years that the

termination did not take place as all the entities beneficially owned by Stringer were in fact all

under the Triple Crown umbrella and a de facto merger had occurred.

       118.    The Triple Crown entities under the direction of Stringer, as well as Urban Books,

Urban Media and Kensington under the ownership and direction of Carl Weber published and

republished Plaintiff’s Works without authorization while commercially exploiting and

distributing the profits of said Works amongst all Defendants.

       119.    Urban Books published the novel “Sheisty” on March 31, 2015, in paperback,

Audio and Kindle Edition (ISBN-13:978-1622869282), republished the novel on November 24,

2015   (ISBN-13:9781622869558)        and   published    the     novel   “Still   Sheisty”   (Urban

Books/Kensington) on December 29, 2015 (ISBN-13:978-1622869718). “Still Sheisty” was

reprinted by Kensington Publications Corporation, among others, on October 30, 2017 (ISBN-13:

9781622865925).

       120.    Yet, since 2009 until this date Ms. Baker has not received any payments nor has

otherwise been compensated for the exploitation of her Works.

       121.    As the author of the works Ms. Baker is entitled to an accounting of Defendants’

profits from sales, licensing and distribution of the Works and disgorgement of the author’s share

of such profits. Defendants have failed and refused to provide the author such an accounting.

WHEREFORE, Plaintiff respectfully requests that this Court:
   (1) Grant Plaintiffs request for an accounting; and
   (2) Grant such other and further relief as it deems appropriate.




                                                24
          Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 25 of 26



                                     EIGHTH CAUSE OF ACTION
                                          Constructive Trust
                                        (against all Defendants)

        122.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through

121 as if fully set forth herein.

        123.    Under New York law a constructive trust may be imposed when property has

been acquired in circumstances where the holder may not in good conscience retain the benefit

therein. A. Brod, Inc. v. SK & I Co., 998 F.Supp. 314, 327 (S.D.N.Y.1998).

        124.    A constructive trust is appropriate when there is evidence of (1) a confidential

relationship; (2) an express or implied promise; (3) a transfer in reliance on such a promise; and

(4) unjust enrichment.

        125.    Defendants are professional publishers and Plaintiff reasonably believed in their

professionalism, judgment and advice to offer her Works to the public and Plaintiff an agreed upon

share of the sales.

        126.    That Defendants have been publishing, republishing and selling Plaintiff’s Works

for years and ripping the benefits from Plaintiff’s work without sharing said benefits with Plaintiff.

        127.    That because of Defendants’ promises, statements or omissions, Plaintiff was

intentionally lead to believe by Defendants that Defendants had the right to exploit her works.

        128.    That Defendants hold proceeds from the sales of the Works, which in equity belong

to Plaintiff.

        129.    As a result, Plaintiff was damages in the amount to be determined at trial but not

less than $500,000.00.

        WHEREFORE, Plaintiff respectfully requests that this Court:
    (4) Grant Plaintiffs request of constructive trust over Defendants receipts form the
        unauthorized exploitation of Plaintiff’s copyrights; and
    (5) Grant such other and further relief as it deems appropriate.

                                                 25
        Case 1:19-cv-01093-VSB Document 5 Filed 02/06/19 Page 26 of 26




                                DEMAND FOR JURY TRIAL

       Plaintiff Tanisia N. Baker hereby demands a trial by jury pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                                     Respectfully Submitted,
                                     CHINTA, PERDOMO, BERKS & FRATANGELO, LLP




                                     Francelina M. Perdomo (#4429)
                                     Antoaneta Tarpanova (#2287)
                                     Attorneys for Plaintiff
                                     17 State Street, Suite 4000
                                     New York, NY 10004
                                     (212) 274-1261
                                     fperdomo@chintaperdomo.com
                                     atarpanova@chintaperdomo.com




                                               26
